Title: To Thomas Jefferson from Thomas Barclay, 28 October 1791
From: Barclay, Thomas
To: Jefferson, Thomas


Lisbon, 28 Oct. 1791. He is waiting to find passage on a ship to Gibraltar or any part of the Mediterranean but this is difficult because any ship arriving in Italy from Gibraltar must be quarantined for ten days. He hopes nevertheless to proceed on his mission in a week. “At present I need only observe that the character of the present Emperor is very different from that of his predecessor, that every article fit to carry with me is one third dearer here than in either France or England, and that the proceeds of the bills will fall considerably short of the estimate, owing to all the foreign exchange being much in favor of this Country.”
